Citation Nr: 1708640	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-42 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to May 1971 and from January 1974 to January 1977.  He served in the Republic of Vietnam from June 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case presently resides with the Atlanta RO in Decatur, Georgia.

This matter was last before the Board in November 2014, at which time the Veteran's claim was remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran initially filed a claim seeking service connection for PTSD.  His post-service medical records reflect that he has been diagnosed with a variety of psychiatric conditions, including PTSD, adjustment disorder with depressed mood, dysthymia, and depressive disorder NOS (not otherwise specified).  See VA treatment records dated April 30, 2007, December 10, 2008, February 4, 2009, April 20, 2010 and July 15, 2010.

The Veteran generally maintains that he suffers from a psychiatric condition that is related to his active duty service.  In July 2007, he provided a statement relating two in-service stressors in support of his claim.  He stated that sometime in 1968, he was assigned as security police when he witnessed the shooting of a fellow soldier during a card game.  He also related another stressor in which he was involved in an altercation with a superior officer while stationed in Vietnam.  This incident resulted in a special court martial which resulted in a finding of guilt and a period in which he was held in a confinement facility.  The Veteran stated with regard to this second stressor incident that his depression became so severe that he attempted suicide by swallowing a number of pain-relieving pills.  He was subsequently hospitalized and later sent stateside.

In the November 2014 remand, the Board requested the AOJ to attempt to verify the occurrence of each of the Veteran's claimed in-service stressors.  A June 2016 memorandum from the Joint Services Records Research Center ("JSRRC") Coordinator summarizing the action taken in attempting to do so stated that the Veteran's reported stressor in which he witnessed the shooting of a fellow soldier was unable to be verified because records from that period were unavailable.  However, there is no indication in the record that there was any attempt to verify the Veteran's second reported stressor relating to his confinement and suicide attempt.  

The Veteran's service personnel records include a special court-martial order dated July 1970 in which he was found guilty of being disrespectful in language to a superior noncommissioned officer, which tends to support the Veteran's accounts.  However, the Veteran's available service treatment records do not show that he was hospitalized for swallowing pills.  On remand, efforts should be made to verify this reported stressor.  The Veteran should then be scheduled for a VA examination with opinion to determine whether he is diagnosed with any psychiatric condition related to events surrounding his July 1970 special court-martial.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since September 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since October 2012.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then take any necessary development to independently verify the stressor information the Veteran provides related to his July 1970 special court martial.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be so informed.

3.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the RO should specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner and/or his reported fear of hostile military activity while stationed in Vietnam. 

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include events surrounding his July 1970 special court martial. 

A clear rationale for all opinions expressed is needed.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




